F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          DEC 21 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOHN HARLAN,

                Plaintiff-Appellant,

    v.                                                    No. 00-7064
                                                    (D.C. No. 99-CV-247-P)
    KENNETH S. APFEL, Commissioner,                       (E.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before BRORBY , KELLY , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant John M. Harlan appeals the district court’s affirmance of the

decision by the Commissioner of Social Security denying his applications for

disability insurance benefits and supplemental security income. Because the

Commissioner’s decision is supported by substantial evidence and no legal

errors occurred, we affirm.

      Claimant filed for benefits alleging he was unable to work after December

15, 1993, due to post traumatic stress disorder (PTSD), stomach problems, and

back pain. After a hearing, the administrative law judge (ALJ) found that

although claimant could not return to his former work, he retained the ability to

perform a significant number of jobs in the economy and therefore was not

disabled. The Appeals Council denied review, making the ALJ’s determination

the final decision of the Commissioner. The district court affirmed, and this

appeal followed.

      We review the Commissioner’s decision only to determine whether it is

supported by substantial evidence and whether legal errors occurred. Qualls v.

Apfel, 206 F.3d 1368, 1371 (10th Cir. 2000). Substantial evidence is that which a

reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 401 (1971). We may not reweigh the evidence or

substitute our judgment for that of the agency. Casias v. Secretary of Health &

Human Servs., 933 F.2d 799, 800 (10th Cir. 1991).


                                         -2-
      Claimant argues that the ALJ ignored Veterans Administration evidence

regarding his PTSD and failed to develop the record about his inability to control

his anger at work. After reviewing the record, we conclude the ALJ fully

considered the evidence of claimant’s PTSD and adequately developed the record

pertaining to claimant’s ability to maintain his employment.

      The ALJ cited extensively to claimant’s records from the Veterans

Administration and explained his reason for disregarding its 100% disability

rating, noting that the Veterans Administration applied different standards and

relied on claimant’s unemployment in making its disability determination. See

Appellant’s App. II at 24-25. The ALJ also accepted Veterans Administration

evidence that claimant was moderately impaired in his ability to relate to others,

but noted that claimant was able to go bowling weekly, that he had held various

jobs for extended periods of time, and that he had been rehired by the same

companies on numerous occasions. So long as the record demonstrates that the

ALJ considered the evidence, he is “not required to discuss every piece of

evidence.” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996).

      In addition, the ALJ was not required to further pursue the conditions under

which claimant bowled, but was entitled to draw the reasonable inference that

there were other people in the bowling alley at these times. We note that claimant

participated in several other activities that required the ability to relate to others,


                                           -3-
including hunting with a friend three days a month, occasionally visiting friends,

attending Alcoholics Anonymous meetings twice a week, and acting as treasurer

of the Alcoholics Anonymous Welcome group. The ALJ also was not required to

contact claimant’s past employers, but was entitled to rely on the lengths of time

claimant worked for his employers and the fact that seven of them rehired

claimant in determining that he could control his anger sufficiently to retain a job.

      The judgment of the United States District Court for the Eastern District

of Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     Wade Brorby
                                                     Circuit Judge




                                         -4-